


EXHIBIT 10.8
 
THIRD AMENDMENT TO CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) made as of the 2nd
day of June, 2003, by and among M/I SCHOTTENSTEIN HOMES, INC., an Ohio
corporation (“Borrower”), FLEET NATIONAL BANK (formerly known as BankBoston,
N.A.) (“Fleet”), DEUTSCHE BANK TRUST COMPANY AMERICAS (f/k/a Bankers Trust
Company) (“DBT”; Fleet and DBT are hereinafter referred to collectively as the
“Lenders”) and FLEET NATIONAL BANK (formerly known as BankBoston, N.A.), as
Agent (the “Agent”).
 
W I T N E S S E T H:
WHEREAS, Borrower, Agent and Fleet entered into that certain Credit Agreement
dated August 29, 1997 (the “Original Credit Agreement”), as amended by First
Amendment to Credit Agreement dated September 15, 2000 (the “First Amendment”)
and Second Amendment to Credit Agreement dated March 6, 2002 (the “Second
Amendment”) (collectively, the “Original Credit Agreement”, “First Amendment”
and “Second Amendment” referred to as, the “Credit Agreement”); and
 
WHEREAS, Borrower has requested that the Lenders modify the Credit Agreement in
certain respects; and
 
WHEREAS, the Agent and the Lenders have agreed to such modification to the
Credit Agreement subject to the execution and delivery by Borrower of this
Amendment.
 
NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:
 1.  Definitions. All the terms used herein which are not otherwise defined
     herein shall have the meanings set forth in the Credit Agreement.
 2.  Modification of the Original Credit Agreement. Borrower, the Lenders and
     Agent do hereby modify and amend the Original Credit Agreement as follows:
     1. By deleting the figure "$85,000,000.00" appearing in the last line of
        §6.12 of the Credit Agreement, appearing on page 30 thereof, and
        inserting in lieu thereof the figure "$200,000,000.00";
     2. By deleting in its entirety §7.6 of the Credit Agreement, appearing on
        page 35 thereof, and inserting in lieu thereof the following §7.6:
      
     “Restriction on Distributions.
      
     The Borrower shall not make any Distributions; provided that, so long as no
     Default or Event of Default has occurred, (a) from the period beginning
     June 30, 1997 and through and including March 31, 2003, the Borrower may
     make Distributions in an amount that, when added to the
     
            
     
     --------------------------------------------------------------------------------
     
      
     amount of all other Distributions paid on or after June 30, 1997 through
     and including March 31, 2003, does not exceed the sum of (i) $7,500,000.00
     plus (ii) twenty-five percent (25%) of the cumulative Consolidated Earnings
     of the Borrower subsequent to June 30, 1997 through and including March 31,
     2003; and (b) on and after April 1, 2003, the Borrower may make
     Distributions in an amount that, when added to the amount of all other
     Distributions paid on and after June 30, 1997, does not exceed the sum of
     (i) $82,500,000.00 plus (ii) twenty-five percent (25%) of the cumulative
     Consolidated Earnings of the Borrower for the periods (A) subsequent to
     June 30, 1997 through and including March 31, 2003 and (B) subsequent to
     December 31, 2003. Notwithstanding the foregoing, the purchase by Borrower
     of 702,439 shares of stock from the Family of Melvin Schottenstein on July
     31, 1997 shall not be considered for the purposes of the foregoing limits.”
      
 3.  Modification of the First Amendment. Borrower, the Lenders and Agent do
     hereby modify and amend the First Amendment as follows:
      1. By deleting the figure "$2,500,000" appearing in the last line of the
         amendment to the definition of "Developed Lots" appearing in Paragraph
         2(a) of the First Amendment, appearing on page 1 thereof, and inserting
         in lieu thereof the figure "$5,000,000.00".

 4.  References to Credit Agreement. All references in the Loan Documents to the
     Credit Agreement shall be deemed a reference to the Credit Agreement, as
     modified and amended herein.
 5.  Representations. Borrower represents and warrants to Agent and the Lenders
     as follows:
      1. Authorization. The execution, delivery and performance of this
         Amendment and the transactions contemplated hereby (i) are within the
         authority of Borrower, (ii) have been duly authorized by all necessary
         proceedings on the part of Borrower, (iii) do not and will not conflict
         with or result in any breach or contravention of any provision of law,
         statute, rule or regulation to which Borrower is subject or any
         judgment, order, writ, injunction, license or permit applicable to
         Borrower, (iv) do not and will not conflict with or constitute a
         default (whether with the passage of time or the giving of notice, or
         both) under any provision of the certificate of formation, operating
         agreement, articles of incorporation or other charter documents or
         bylaws of, or any mortgage, indenture, agreement, contract or other
         instrument binding upon Borrower or any of its properties or to which
         Borrower is subject, and (v) do not and will not result in or require
         the imposition of any lien or other encumbrance on any of the
         properties, assets or rights of Borrower. Borrower hereby represents
         and warrants that it has received any and all consents to enter into
         this Amendment that are required pursuant the Senior Credit Agreement,
         including but not limited to Subsection 7.13 thereof.
      2. Enforceability. The execution and delivery of this Amendment is the
         valid and legally binding obligations of Borrower enforceable in
         accordance with the terms and provisions hereof, except as
         enforceability is limited by bankruptcy, insolvency, reorganization,
         moratorium or other laws relating to or affecting
         
             2   
         
         --------------------------------------------------------------------------------
         
          
         
          
         generally the enforcement of creditors’ rights and except to the extent
         that availability of the remedy of specific performance or injunctive
         relief is subject to the discretion of the court before which any
         proceeding therefor may be brought.
      3. Approvals. The execution, delivery and performance of this Amendment
         and the transactions contemplated hereby do not require the approval or
         consent of any Person or the authorization, consent, approval of or any
         license or permit issued by, or any filing or registration with, or the
         giving of any notice to, any court, department, board, commission or
         other governmental agency or authority other than those already
         obtained.

 6.  No Default. By execution hereof, the Borrower certifies that Borrower is
     and will be in compliance with all covenants under the Loan Documents after
     the execution and delivery of this Amendment, and that no Default or Event
     of Default has occurred and is continuing.
 7.  Waiver of Claims. Borrower acknowledges, represents and agrees that
     Borrower has no defenses, setoffs, claims, counterclaims or causes of
     action of any kind or nature whatsoever with respect to the Loan Documents,
     the administration or funding of the Loan or with respect to any acts or
     omissions of Agent or any Lender, or any past or present officers, agents
     or employees of Agent or any Lender, and each of such Persons does hereby
     expressly waive, release and relinquish any and all such defenses, setoffs,
     claims, counterclaims and causes of action, if any.
 8.  Ratification. Except as hereinabove set forth, all terms, covenants and
     provisions of the Credit Agreement remain unaltered and in full force and
     effect, and the parties hereto do hereby expressly ratify and confirm the
     Loan Documents and the Credit Agreement as modified and amended herein.
     Nothing in this Amendment shall be deemed or construed to constitute, and
     there has not otherwise occurred, a novation, cancellation, satisfaction,
     release, extinguishment or substitution of the indebtedness evidenced by
     the Notes or the other obligations of Borrower under the Loan Documents.
 9.  Amendment as Loan Document. This Amendment shall constitute a Loan
     Document.
 10. Counterparts. This Amendment may be executed in any number of counterparts
     which shall together constitute but one and the same agreement.
 11. Miscellaneous. This Amendment shall be construed and enforced in accordance
     with the laws of the Commonwealth of Massachusetts. This Amendment shall be
     effective upon the execution and delivery of this Amendment by the
     Borrower, the Agent and the Majority Holders. This Amendment shall be
     binding upon and shall inure to the benefit of the parties hereto and their
     respective permitted successors, successors-in-title and assigns as
     provided in the Credit Agreement.
      
       3   
     
     --------------------------------------------------------------------------------
     
      
     
     IN WITNESS WHEREOF, the parties hereto have hereto set their hands and
     affixed their seals as of the day and year first above written.
     BORROWER:
     M/I SCHOTTENSTEIN HOMES, INC., an Ohio corporation
     
     
     By:                       
     Name:                   
     Title:               
        
     Attest:                       
     Name:                   
     Title:                 
      
     FLEET NATIONAL BANK (formerly known as BankBoston, N.A.), individually and
     as Agent
     
     
     By:                       
     Name:                   
     Title:                   
     DEUTSCHE BANK TRUST COMPANY AMERICAS (f/k/a Bankers Trust Company)
     
     
     By:                       
     Name:                   
     Title:                   
      
       4   